[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendants are found not to be in the military service.
The court finds that plaintiff Willie Wells suffered economic damages in the amount of $27,709.87 and non-economic damages in the amount of $7,500.00 and further finds that he is entitled to double damages pursuant to §§ 14-231 and 14-295 of the General Statutes. Accordingly, plaintiff Willie Wells is awarded damages in the amount of $70,419.74.
Plaintiff Thomasina Wells is awarded nominal damages of $10.00.
THIM, JUDGE